Citation Nr: 0217074	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  96-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of a 
tonsillectomy.

(An additional issue of entitlement to service connection 
for bruxism as secondary to a service-connected low back 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to May 
1974.

This case comes before the Board of Veterans' Appeals 
(Board) from a June 1996 RO rating decision which denied a 
compensable rating for residuals of a tonsillectomy.  The 
Board remanded the claim for additional development in July 
1999 and November 2000.  The present Board decision only 
addresses the issue of entitlement to a compensable rating 
for residuals of a tonsillectomy.

In accordance with 38 C.F.R. § 19.9, the Board is 
undertaking additional development on another appellate 
issue of entitlement to service connection for bruxism as 
secondary to a service-connected low back disorder.  When 
development on that issue is completed, the Board will 
prepare a separate decision addressing that issue. 


FINDING OF FACT

The veteran's tonsillectomy residuals are asymptomatic.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002);  38 C.F.R. §§ 4.20, 4.31, 4.97, 
Diagnostic Code 6516 (2001).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
March 1971 to May 1974.  His service medical records reflect 
that a tonsillectomy was performed in June 1972.

In September 1975, the RO granted service connection and a 0 
percent rating for a tonsillectomy.  

VA medical records from December 1995 and January 1996 show 
the veteran seeking treatment for a sore throat and a cough 
on two occassions.  He was diagnosed with an upper 
respiratory infection and given medication.

In January 1996, the veteran filed a claim for a compensable 
rating for residuals of his tonsillectomy.  In various 
statements he asserted that he had upper respiratory and 
throat problems which represented residuals of his 
tonsillectomy.

Private medical records show the veteran being seen in 
August 2000 with sinus problems and a sore throat.  He was 
indicated to have coughing (which was worse with talking), a 
tight chest, and congestion.  The impression was reactive 
viral bronchitis.  In October 2000 he was indicated to have 
reactive bronchitis with coughing and a tight chest.  In 
February 2001 he had hoarseness, a stuffy head, a swollen 
and sore throat, and a tight chest, and an impression of 
bronchitis was noted.  In March 2001 he had coughing and a 
sore throat, which was noted to be drainage and paroxysmal 
nocturnal dyspnea rather than a sore throat.

In June 2001, the veteran was given a VA examination.  He 
stated that he got sores in his mouth as a complication of 
his tonsillectomy, and that his immune system and ability to 
recover from upper respiratory tract infections had been 
impaired by the removal of his tonsils.  He indicated that 
he had a lot of mucus in his throat, and used topical 
steroids to control his sinonasal disease.  On physical 
examination, the veteran spoke well.  His mouth was 
indicated to be normal, with the exception of an aphthous 
ulcer in the early stages on the left side of the lower 
mucosal surface of the lower lip.  His tonsils were absent 
with a well-healed fossa.  The remainder of his pharynx was 
normal including his nasopharynx, oropharynx, and 
hypopharynx.  His larynx was clear with good bilateral vocal 
cord mobility.  The examiner's impression was recurrent 
aphthous stomatitis, and status post tonsillectomy 
apparently for recurrent tonsillitis.  The examiner stated 
his opinion that the veteran's recurrent aphthous stomatitis 
was not something that could be expected to be cured by a 
tonsillectomy.  He stated that there was no specific 
evidence that a tonsillectomy made people more susceptible 
to upper aerodigestive system infections.  He indicated that 
the veteran had allergic rhinosinusitis and nasal septal 
deformity.  He further stated that the veteran had been 
exposed to a rich source of new infections as a result of 
his contact with a preadolescent son in his household, which 
correlated well with increased upper respiratory tract 
infections in most families.

The Board notes that in February 1998 the RO denied a claim 
for service connection for a respiratory disorder, and in 
March 2000 the RO denied an application to reopen that 
claim.  Those determinations were not appealed and are 
final.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for a 
compensable rating for residuals of a tonsillectomy.  
Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of 
a schedule of ratings which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Conditions which are not specifically listed in the rating 
schedule may be rated by analogy to other conditions.  
38 C.F.R. § 4.20.  The veteran's tonsillectomy residuals may 
be rated by analogy to chronic laryngitis.

During the rating period in issue, the criteria for rating 
laryngitis were revised.  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only 
applicable since their effective date.  Karnas v. Derwinski, 
1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

Under the rating criteria in effect prior to October 7, 
1996, a compensable (10 percent) rating is assigned where 
chronic laryngitis is moderate and manifested by catarrhal 
inflammation of cords or the mucous membrane, and moderate 
hoarseness.  38 C.F.R. § 4.97, Diagnostic Code 6516 (1996).

Under rating criteria which became effective on October 7, 
1996, a compensable (10 percent) rating is assigned where 
chronic laryngitis is manifested by hoarseness with 
inflammation of cords or the mucous membrane.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2001).

When the criteria for a compensable rating of a diagnostic 
code are not shown, a zero percent rating is assigned.  
38 C.F.R. § 4.31.

The Board finds that the medical evidence of record does not 
establish entitlement to a compensable rating for 
tonsillectomy residuals under either the new or old rating 
criteria.  

During the period applicable to the claim, the veteran was 
seen on several occasions with complaints of a sore throat, 
respiratory problems, etc.  These conditions were indicated 
on different occasions to be the result of an upper 
respiratory infection, bronchitis, etc.  Service connection 
for a respiratory disorder has been denied in final RO 
decisions.  The veteran may believe his throat, lung, or 
other problems are manifestations of service-connected 
residuals of a tonsillectomy, but he is a layman and has no 
competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

None of the medical evidence in recent years suggests there 
are any symptomatic residuals of the tonsillectomy.  At the 
2001 VA examination, the tonsils were absent and the site of 
the old tonsillectomy was healed.  The examiner in essence 
indicated that the veteran's other medical problems were not 
related to tonsillectomy residuals.

The weight of the competent and credible evidence 
demonstrates that residuals of a tonsillectomy are 
asymptomatic; thus a 0 percent rating for this condition is 
proper.  The preponderance of the evidence is against the 
claim for a compensable rating for residuals of a 
tonsillectomy.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable rating for residuals of a tonsillectomy is 
denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



